In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from so much of an order of disposition of the Family Court, Queens County (Lubow, J.), dated October 7, 2005, as, upon a fact-finding order of the same court, dated April 5, 2005, upon the appellant’s admission, finding that he had committed an act which, if committed by an adult, would have constituted the crime of attempted assault in the second degree, placed him in the custody of the New York State Office of Children and Family Services for a period of up to 18 months.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court providently exercised its discretion in placing the appellant in the custody of the New York State Office of Children and Family Services for a period of up to 18 months (see Matter of Gabriel A., 12 AD3d 666, 667 [2004]). The Family Court’s order was the least restrictive available alternative which was consistent with the needs and best interests of the appellant and the need for protection of the community (see Family Ct Act § 352.2 [2] [a]; Matter of Leah G., 23 AD3d 658 [2005]). Ritter, J.P., Goldstein, Rivera and Spolzino, JJ., concur.